     Case 2:15-cv-02245-WBS-AC Document 85 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN MARKUS,                                     No. 2:15-cv-02245 WBS AC
12                       Plaintiff,
13           v.                                         ORDER
14    AEROJET ROCKETDYNE HOLDINGS,
      et al.,
15
                         Defendants.
16

17

18          Before the court is the parties’ stipulation to extend discovery deadlines. ECF No. 84.

19   The parties ask for a final discovery motion hearing date of May 21, 2021. ECF No. 84 at 3. The

20   deadline for hearing dispositive motions is currently set for June 14, 2021. ECF No. 81. That

21   means that dispositive motions must be filed no later than May 17, 2021. See Local Rule 230(b).

22   It makes no sense to permit the litigation of discovery motions after the dispositive motion

23   deadline has passed. Indeed, the stipulation runs counter to its stated goal of “ensur[ing] that

24   necessary discovery is completed in advance of motions for summary judgment and trial.” ECF

25   No. 84 at 2.

26   ////

27   ////

28   ////
                                                        1
     Case 2:15-cv-02245-WBS-AC Document 85 Filed 03/01/21 Page 2 of 2


 1          The parties must seek a new schedule from the District Judge, including a new dispositive
 2   motions deadline, if they wish to extend their time for discovery. The stipulation at ECF No. 84
 3   is hereby DISAPPROVED and the Proposed Order will not be signed.
 4          IT IS SO ORDERED.
 5   DATED: March 1, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
